Labatjve, J.
This case is before us on a motion filed by plaintiff, suggesting that, at the last term of this Court held in Opelousas, in August, 1860, there was a judgment rendered in this case by said Court, affirming the judgment of the District Court; that said judgment did not become final, as the Court adjourned before the three judicial days had expired, after the rendition of the same, and that, subsequently, the said judgment, together with other records of the said Court, were destroyed by the Federal army whilst occupying this town.
And praying that this case be removed from the trial docket of this Court, and the party admitted to substantiate the allegations made in this motion, and praying for general relief.
This motion having been heard, and the evidence clearly establishing the facts and allegations set forth in said motion, and more than three judicial days having expired since the yepditjon of said judgn}e$t q| this *606Court, and this Court being satisfied that the judgment appealed from was affirmed:
It is therefore ordered, adjudged and decreed, that the judgment appealed from be deemed and considered, and acted upon as affirmed; and that the same be carried into execution in the same manner as if a duly certified copy of the lost decision had been returned and filed in the inferior Court; and it is further ordered and decreed, that this decree shall be considered as a substitute of the lost decision; and it is further ordered and decreed, that a copy of this decision be sent to the inferior Court, in order that the judgment appealed from be executed according to law. C. P. Art. 618.